Citation Nr: 0833107	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to April 
1991, served from June 1975 to October 1975, and had periods 
of active duty training (ACDUTRA), including July 25, 1992, 
to August 8, 1992,  and inactive duty training (INACDUTRA) 
with the Army National Guard.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.6 (2007).  The Board notes that 
only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board notes that VA has a duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2007).  

The veteran contends that he injured his back while on 
ACDUTRA and requests service connection for a low back 
disorder.  The veteran's in-service treatment records show 
that he injured his back in August 1992 while on ACDUTRA.  
The record indicates that the veteran was riding in a 
military vehicle when it hit a drop off and he was bounced 
around which caused a back injury.  

The veteran provides evidence that he re-injured his back 
while at work in December 1995.  The Board notes that the 
veteran reports in his February 2007 statement that he had a 
previous back injury before he injured it at work.  He filed 
a workman's compensation claim, but was denied benefits by 
RTW Minnesota, Inc. based on a previous back injury.  The 
claims administrator for RTW Minnesota, Inc. informed the 
veteran in a February 1996 letter that the claim for 
workman's compensation was being denied, in part, because of 
a previous back injury.  The letter refers to medical reports 
regarding the previous injury that the administrator reviewed 
in making his decision.  These reports are not of record and 
should, therefore, be obtained.

The veteran was afforded a compensation and pension (C&P) 
examination in relation to his claim that provided a nexus 
opinion stating that the veteran's back injury was 
etiologically related to the work injury and not the 
veteran's active military service.  The examiner reviewed the 
claims folder before making his assessment, but, as 
previously stated, the record did not contain the medical 
reports from the veteran's chiropractor.  If new evidence is 
obtained, the examiner should review the record again and 
make his determination considering the new evidence.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
request that he identify the names and 
addresses of any chiropractors from 
which he has received treatment.  The 
veteran should then sign a VA Form 21-
4142 authorization and consent to 
release information form for each 
identified chiropractor and the claims 
administrator for RTW Minnesota, Inc.  
Upon receipt of the VA Forms 21-4142, 
the RO should contact those 
chiropractors identified and RTW 
Minnesota, Inc. and request any 
relevant records pertaining to any 
treatment for a low back injury and the 
workman's compensation claim with RTW 
Minnesota, Inc. in reference to claim 
number AC34374.  All documents obtained 
should be associated with the veteran's 
claims file.

2.	If and only if additional records are 
obtained, the RO should send the entire 
claims file back to the March 2007 C&P 
examiner for a new opinion relating to 
whether or not, in light of additional 
evidence, the veteran's low back 
disorder is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related 
to his active service or his August 
1992 ACDUTRA.  If the March 2007 
examiner is not available refer the 
file to another examiner to receive a 
new opinion considering the additional 
evidence.

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




